DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent upon Claim 4, which has been cancelled.  Therefore, the full metes and bounds of Claim 5 cannot be determined.  
For the purpose of examination on the merits, Claim 5 will be treated as being dependent upon Claim 1.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld et al. (US 2003/0166794) in view of Lee (US 4,975,207).  Khanna (High-Performance Organic Coatings, 2008, p. 3-26) and Huntsman (A Guide to Thermoplastic Polyurethanes (TPU), 2010, p. 1-26) are cited as evidentiary references.  Muehlfeld, Khanna, and Huntsman were cited in a prior Office action.
Regarding Claims 1 and 2, Muehlfeld teaches a thermoplastically processable polyurethane molding material which is composed of a blend of at least two thermoplastic polyurethanes (TPUs) (Abstract).  The composition may be formed into molded bodies (i.e. articles) (p. 2, [0013]).
The blend includes at least 5 wt% of a component A, which is a TPU obtained by reacting an aliphatic polyol with 1,6-hexamethylenediisocyanate and the chain-extending agent 1,6-hexanediol.  The aliphatic polyol is selected from a group which includes polycaprolactone (PCL).  Muehlfeld’s component A reads on the claimed aliphatic PCL TPU (Abstract).
The blend includes as component B a TPU obtained by reacting an aliphatic polyol with a diisocyanate and a chain extending agent.  The aliphatic polyol is selected from a group which includes PCL.  The diisocyanate is selected form a group which includes diphenylmethane diisocyanate (i.e. an aromatic diisocyanate) (Abstract).  A 
The TPUs are compounded in a component A:component B weight ratio of 95/5 to 5/95 (p. 2, [0021]).  This is indicative of a composition including 5-95 parts by weight of an aliphatic PCL TPU and 5-95 parts by weight of an aromatic PCL TPU.  The range of 5-95 parts by weight of component B overlaps the range of at least about 50 parts by weight recited by Claim 1 and the range of about 60 to about 90 parts by weight recited by Claim 2.  The range of 5-95 parts by weight of component A overlaps the range of about 10 to about 40 parts by weight recited by Claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to select amounts of Muehlfeld’s components A and B falling within the claimed ranges, as such amounts are expressly disclosed as being suitable.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Muehlfeld generally teaches the inclusion of various additives (p. 2, [0021]), but does not teach a secondary polymer selected from the claimed group.
In the same field of endeavor, Lee teaches that the impact resistance, melt processing, and dimensional stability of TPUs can be improved by the addition of a modified polyolefin (Abstract).  Exemplary modified polyolefins include copolymers of propylene and/or ethylene with diene monomers (col. 4, lines 25-33).  Copolymers of olefins and dienes are recognized in the art as polyolefin elastomers.
It would have been obvious to one of ordinary skill in the art at the time of filing to include an impact modifier such as Lee’s copolymers of propylene and/or ethylene with 
Regarding Claim 3, the composition may further comprise additives such as light stabilizers, UV absorbers, antioxidants, antiblocking agents (i.e. processing aids), release agents, dyes, and pigments (p. 2, [0021]).
Regarding Claims 6 and 7, Muehlfeld teaches embodiments where only the two TPUs described above are included in the composition (Abstract).  When only components A and B are present, the composition will be free of other aliphatic and aromatic TPUs.
Regarding Claim 8, Muehlfeld does not expressly teach a lower Delta E (E) and Yellowness Index (YI) relative to a comparative composition including 100 parts by weight of an aromatic PCL TPU.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the product resulting from modification of Muehlfeld in view of Lee as applied above will necessarily achieve a lower E and YI relative to a comparative composition as claimed.
In addition, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration relative to aromatic polyurethanes.  See, for instance, Khanna, who teaches that polyurethanes formed using aliphatic isocyanates are resistant to UV light, whereas aromatic polyurethanes E and YI.  
Regarding Claim 9, Muehlfeld’s examples illustrate the use of a UV absorber in the amount of 0.4 wt% (p. 3, [0035]), equivalent to approximately 0.4 parts by weight per 100 parts of components A and B.  Muehlfeld does not expressly disclose E and YI values.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, the product resulting from modification of Muehlfeld in view of Lee as applied above will necessarily possess E and YI values falling within the claimed ranges.
Regarding Claim 10, Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been 
Alternatively regarding Claim 10, Muehlfeld recognizes the importance of abrasion resistance.  Exemplary compositions are subjected to the Crockmeter test according to DIN 54-021.  In this test, articles formed from the composition are rubbed with fabric.  Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test, but does recognize the importance of reducing abrasion arising from direct contact with fabric.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the abrasion resistance of the article resulting from modification of Muehlfeld in view of Lee as measured by the Blue Jean Abrasion Test by routine experimentation in order to achieve the desired resistance to abrasion caused by direct contact with fabric corresponding to the claimed ranges.  Optimization would carry with it a reasonable expectation of success given that the modified articles are compositionally identical to the claimed invention and are already recognized as achieving good abrasion resistance using an alternative testing method.  See MPEP 2144.05(II).
Regarding Claims 14 and 15, Muehlfeld and Lee remain as applied to Claims 1 and 2 above.  Muehlfeld further teaches a method in which the starting polyurethanes are manufactured separately and blended in an extruder or kneader (p. 1, [0011]).  Applying this method to Muehlfeld’s composition as described above involves blending an aliphatic TPU with an aromatic TPU in amounts falling within the claimed ranges.  
As discussed above, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration resulting from UV exposure relative to aromatic polyurethanes.  Therefore, although not expressly recognized by Muehlfeld, one of ordinary skill in the art would understand that the disclosed method of blending an aliphatic TPU with an aromatic TPU would necessarily result in a composition having improved UV stability relative to the aromatic TPU alone.
Alternatively, Muehlfeld does not expressly teach that the method described above results in improved stability against UV light exposure.  Nevertheless, Muehlfeld’s components A and B as described above are compositionally identical to the claimed aliphatic and aromatic PCL TPUs, and are present in the final composition in identical amounts.  Therefore, selecting the individual components A and B to arrive at a composition identical to the claims will necessarily result in improved stability against UV light exposure.
Regarding Claim 16, Muehlfeld does not expressly teach a lower Delta E (E) and Yellowness Index (YI) relative to a comparative composition including 100 parts by weight of an aromatic PCL TPU.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the combination of Muehlfeld and Lee as applied above will necessarily achieve a lower 
In addition, aliphatic polyurethanes are generally recognized in the art as exhibiting increased stability to yellowing and discoloration relative to aromatic polyurethanes.  See, for instance, Khanna, who teaches that polyurethanes formed using aliphatic isocyanates are resistant to UV light, whereas aromatic polyurethanes are severely affected in UV light.  Polyurethanes based on aliphatic isocyanates are described as non-yellowing and light-stable (p. 20-21, Section 1.10).  See also Huntsman, who teaches that aromatic TPUs yellow with exposure to UV radiation, whereas aliphatic TPUS will not yellow or degrade (p. 20, UV radiation resistance).  One of ordinary skill in the art would therefore recognize that combining an aliphatic TPU like Muehlfeld’s component A with an aromatic TPU like Muehlfeld’s component B would result in improved UV resistance relative to an aromatic TPU alone, which in turn would be expected to lead to a lower E and YI.  
Regarding Claim 17, Muehlfeld’s examples illustrate the use of a UV absorber in the amount of 0.4 wt% (p. 3, [0035]), equivalent to approximately 0.4 parts by weight per 100 parts of components A and B.  Muehlfeld does not expressly disclose E and YI values.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is compositionally identical to the claimed article.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, the product resulting from modification of Muehlfeld in view of Lee as applied above will necessarily possess E and YI values falling within the claimed ranges.
Regarding Claim 18, the cited references do not expressly disclose a rating according to the Blue Jean Abrasion Test.  Nevertheless, the product resulting from modification of Muehlfeld in view of Lee as applied above is prima facie case of obviousness has been established.  See MPEP 2112.01.   Therefore, the product resulting from modification of Muehlfeld in view of Lee as applied above will necessarily possess the claimed rating.
Alternatively regarding Claim 18, Muehlfeld recognizes the importance of abrasion resistance.  Exemplary compositions are subjected to the Crockmeter test according to DIN 54-021.  In this test, test articles formed from the composition are rubbed with fabric.  Muehlfeld does not expressly disclose a rating according to the Blue Jean Abrasion Test, but does recognize the importance of reducing abrasion arising from direct contact with fabric.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the abrasion resistance of the product resulting from modification of Muehlfeld in view of Lee as measured by the Blue Jean Abrasion Test by routine experimentation in order to achieve the desired resistance to abrasion caused by direct contact with fabric corresponding to the claimed ranges.  Optimization would carry with it a reasonable expectation of success given that Muehlfeld’s articles are compositionally identical to the claimed invention and are already recognized as achieving good abrasion resistance using an alternative testing method.  See MPEP 2144.05(II).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld in view of Lee as applied to Claim 1 above, further in view of Prissok et al. (US 2011/0275733; cited in prior Office action).
Regarding Claim 5, Muehlfeld and Lee remain as applied to Claim 4 above.  Muehlfeld’s compositions are suggested for use in automotive applications requiring good temperature stability (p. 2, [0024]), and are described as exhibiting no or only very small traces of byproducts or auxiliary agents migrating to the surface under long-term storage conditions (p. 1, [0006]).  The cited references do not teach a plasticizer as claimed.
In the same field of endeavor, Prissok teaches that TPUs have a wide variety of applications in the automotive industry, but the hardness level of such TPUs often needs to be adjusted by addition of a plasticizer (p. 1, [0003]-[0004]).  Prior art plasticizers have low compatibility with TPUs, resulting in decreased plasticizer absorption.  Plasticizers also need to avoid decomposition at high temperatures and to avoid reaction with atmospheric moisture or with other constituents of the TPU (p. 1, [0007]).  Prissok teaches a plasticizer having good incorporation capability which is not exuded or lost to evaporation.  The plasticizer improves the processability, heat resistance, and UV resistance of TPUs and exhibits low toxicity (p. 1, [0008]-[0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muehlfeld in view of Lee as applied to Claim 1 above, and further to include Prissok’s plasticizer for the benefit of improved processability, heat resistance, and UV resistance while exhibiting low toxicity and good incorporation with the TPU matrix.  Modification in this way reads on Claim 5.

Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlfeld in view of Lee as applied to Claims 1 and 14 above, further in view of Parkinson (US 9,788,620).
Regarding Claims 11-13, 19, and 20, Muehlfeld and Lee remain as applied to Claims 1 and 14 above.  Muehlfeld’s TPU composition is suggested for use in forming molded bodies (p. 2, [0013], [0023]).  The composition has good processability in thermoplastic manufacturing processes, good crystallization behavior leading to economical manufacturing, and good physical properties including tensile strength and elastic properties (p. 2, [0016]-[0020]).  The composition also possesses good dimensional stability under heat and improved abrasion resistance (p. 2, [0024]).  Muehlfeld does not teach an accessory or overmolded article as claimed.
Parkinson teaches a cover for forming a watertight enclosure enclosing an electronic device.  The cover includes a first member (a) and a second member (b).  The second member (b) comprises a rigid plastic frame and a shell overmolded to the frame (Abstract).  It is evident from Parkinson’s figures that the enclosure is intended as a case for a handheld electronic device (see, e.g., Fig. 1a).
The shell is preferably manufactured from TPU that is resistant to abrasion (col. 15, lines 37-43).  The rigid frame to which the shell is overmolded is typically made from a hard, translucent polymer such as polycarbonate or polymethyl methacrylate (col. 15, lines 44-50).  These polymers are generally recognized in the art as thermoplastics.  During the overmolding manufacturing process, the rigid frame and soft shell are thermally and chemically fused together (col. 12, lines 59-60).  Parkinson does not 
It would have been obvious to one of ordinary skill in the art at the time of filing to select the composition resulting from modification of Muehlfeld in view of Lee for use in the overmolded shell portion of Parkinson’s case to take advantage of the composition’s good processability in thermoplastic manufacturing processes, good crystallization behavior leading to economical manufacturing, good physical properties including tensile strength and elastic properties, good dimensional stability under heat, and improved abrasion resistance.  Modification in this way reads on Claims 11-13, 19, and 20.
Response to Arguments

Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
The Applicant argues that the grounds of rejection rely on materials used in automotive applications.  The Applicant asserts that one of ordinary skill in the art would not have looked at automotive applications to create a material to pass the Blue Jean Abrasion Test, as was a goal of the claimed invention.
Only Claims 10 and 18 include limitations relating to the Blue Jean Abrasion Test.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The analogous art test requires that a reference either be in the field of the Applicant's endeavor (even if it addresses a different problem), or reasonably pertinent to the problem with which the inventor was concerned in order to rely on that reference as a basis for the rejection. MPEP 2141.01(a)(I).  
The claims are drawn to a TPU-based composition, and the Applicant’s specification describes the composition as being useful in a wide range of uses including automotive and transportation applications (specification at p. 16, [000106]).  Muehlfeld, the primary reference in all grounds of rejection above, is concerned with TPU-based compositions which may be useful in automotive applications.  Therefore, Muehlfeld is in the same field of endeavor as the claimed invention as described in the Applicant’s specification.
In addition, Muehlfeld is concerned with abrasion resistance.  Muehlfeld’s examples measure abrasion resistance in a manner similar to the Blue Jean Abrasion Test.  The reference’s examples employ a Crockmeter test involving repeatedly dry rubbing a piece of fabric against test pieces (p. 5, [0046]-[0047]).  The Blue Jean Abrasion Test as described in the specification involves a Crocking test using a Crockmeter equipped with a piece of fabric repeatedly rubbing a test piece (specification at p. 5, [00023]-[00031]).  
Muehlfeld does not disclose the nature of the fabric involved in the prior art abrasion testing method, so it is not clear whether a piece of cloth from a pair of blue jeans is used.  Nevertheless, it is at once apparent that both Muehlfeld and the claimed invention emphasize the importance of abrasion resistance resulting from repetitive contact with a piece of cloth or fabric.  Although Muehlfeld uses a slightly different 
Muehlfeld is in the same field of endeavor as the claimed invention; is reasonably pertinent to the problem with which the inventor was concerned; and is therefore analogous prior art which is proper to apply in an obviousness rejection under 35 U.S.C. 103.  
The Applicant argues that because Muehlfeld is being tested against requirements of the automotive industry, one skilled in the art would not have combined the various references to develop the present technology.
The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Applicant is directed to the grounds of rejection above which clearly articulate the motivation to arrive at the claimed invention from the cited prior art.  
Additionally, as noted above, the Applicant’s specification describes the claimed invention as being useful in the automotive industry.  It is therefore not unreasonable to combine references concerned with automotive applications to arrive at the claimed invention.  
The Applicant argues that amended Claims 1 and 14 are patentable over the cited references.
The Applicant’s attention is directed to the new grounds of rejection presented above.  The newly cited Lee reference teaches the claimed polyolefin elastomer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762